Case: 15-60504      Document: 00513867265         Page: 1    Date Filed: 02/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-60504                                  FILED
                                  Summary Calendar                         February 8, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
DANNY CRUZ-PERDOMO,

                                                 Petitioner

v.

DANA BOENTE, ACTING U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 845 443


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Danny Perdomo-Cruz, a native and citizen of Honduras, seeks
review of the decision of the Board of Immigration Appeals (BIA) that
dismissed his appeal from the IJ’s denial of his application for withholding of
removal and protection under the Convention Against Torture (CAT). With
respect to his claim for withholding of removal, Cruz-Perdomo principally
asserts that the BIA’s determination that religion was not “one central reason”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60504     Document: 00513867265      Page: 2   Date Filed: 02/08/2017


                                  No. 15-60504

for his persecution is not supported by substantial evidence.         Even if we
construe some of the record evidence as supporting Cruz-Perdomo’s claim, he
fails to show that “any reasonable adjudicator would be compelled” to conclude
that he is eligible for withholding of removal. 8 U.S.C. § 1252(b)(4)(B); see
Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009); Zhang v. Gonzales, 432
F.3d 339, 344 (5th Cir. 2005).
      Cruz-Perdomo also challenges the denial of his CAT claim. He provides
little to no detail to support his assertion that a government official, or someone
acting in an official capacity, would instigate or acquiesce in his torture. The
BIA’s decision to affirm the IJ’s denial of CAT relief is supported by substantial
evidence. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 353 (5th Cir. 2002).
      PETITION DENIED.




                                        2